PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/364,091
Filing Date: 25 Mar 2019
Appellant(s): YesPlz, Inc.



__________________
Hye In Lee (Attorney)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 09, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 31, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 12-13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”, US 2019/0370547) in view of Hu et al. (“Hu”, US 2019/0318405).
As per claim  1, Lee teaches a method comprising: 
storing, by an online system (Lee, para.29, online shopping), information describing a plurality of physical objects (Lee, para.33, 49, plurality of images stored in database), each physical object associated with a physical object type (Lee, para.36, 38, images of ‘bag’ type/search category), wherein each physical object comprises a set of components (Lee, para.40, object includes components-body, handle), each component associated with a component type (Lee, para.41, 46, components associated with attributes);        
receiving, from a client device, a specification of a particular physical object type (Lee, para.36, 38, 40, 159; detected object as bag or category specified by user);                   
determining a set of components corresponding to the particular physical object type (Lee, Fig.1A, para.40-42, 160, distinguish components of detected ‘bag’ object i.e. handle 112a, body 112b);
building a visual search query for physical objects of the particular physical object type (Lee, para.29, 39, image search for similar products), the building comprising: 
configuring a default image of an example physical object of the particular physical object type (Lee, para.31-32, 36, detected image of type bag) by composing a set of images (Lee, Lee, Fig.1A, para.40-42, 160, set of image components of detected ‘bag’ object i.e. handle 112a, body 112b), each image displaying a component from the set of components associated with a default component type (Lee, para.41-42, 160, Fig.1A, image consist of set of components 112a, 112b; para.44-46, settings 140 allows for configuring default image components); 
sending the default image for display via the client device (Lee, para.31-33;  Fig.1A, display of image 112 similar to detected object);
iteratively modifying the image of the example physical object (Lee, para.44-46, 161; settings 140 allows for configuring default image), comprising, 
repeating (Lee, para.71, search may be repeated):
receiving a request to modify a component type of a selected component (Lee, para.44-46, 161, 167; settings 140 allows for modifying components) and
reconfiguring the image of the example physical object using an image of the modified component type (Lee, para.44-46, 161, 169, display of image after attribute changed); and
sending the reconfigured image for display via the client device (Lee, para.50, 162, Fig.1B, image 112’); 
configuring the visual search query based on query entries associated with the example physical object corresponding to the reconfigured image (Lee, para.51, 162, query of images similar to modified image); 
identifying a set of physical objects having one or more components matching one or more of the query entries associated with the visual search query (Lee, Fig.1B, results 120’; para.51, 162); and 
sending information describing the set of physical objects for display via the client device (Lee, Fig.1B, results 120’ displayed; para.49, 51). 
Although Lee teaches identifying similar objects using a neural network method (Lee, para.39), Lee does not teach for each physical object of the plurality of physical objects:
identifying and generating a set of index entries for the physical object based on information describing the physical object using a plurality of neural network based models, each neural network based model configured to output an index entry representative of a component type of a component; storing the set of index entries associated with the physical object; and the modified component type associated with a query index entry.  Hu teaches a method of image searching wherein for each physical object of the plurality of physical objects: identifying and generating a set of index entries (Hu, para.81, 90, feature vectors, DNN vectors) for the physical object based on information describing the physical object using a plurality of neural network based models (Hu, para.94-96, 101, 107-108, 111; object detection models i.e. neural network model categorically classifies objects), each neural network based model (Hu, Fig.8, object detection model 802) configured to output an index entry representative of a component type of a component (Hu, para.43, 56, 60, 79, 89-90, 101, 107, classifier determines category/type, set of DNN features, DNN vectors of index images); storing the set of index entries associated with the physical object (Hu, para.79, 103, 107, visual search model comprises index database storing index of images); and the modified component type associated with a query index entry (Hu, para.81, 90, DNN vectors of index images compared with DNN vector of query image).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Hu’s teaching with Lee’s method in order to perform a finer-grained search of images. 
	As per claim 5, Lee teaches a method comprising: 
receiving, by an online system from a plurality of external systems (Lee, para.29, 51, online shopping using external databases), information describing a plurality of physical objects (Lee, para.33, 49, plurality of images stored in database), each physical object having a physical object type (Lee, para.36, 38, images of ‘bag’ type/search category), each physical object comprising a set of components (Lee, para.40, object includes components-body, handle), each component having a component type (Lee, para.41, 46, components associated with attributes);
receiving, by the online system from a client device, a specification of a particular physical object type for a visual search query (Lee, para.36, 38, 40, 159; detected object as bag or category specified by user); 
for each of one or more components of the physical object type, receiving, from the client device, a specification of a particular component type (Lee, para.41-42, 160, Fig.1A, image consist of components 112a, 112b; para.44-46, settings 140 allows for configuring default image components); 
configuring an image of an example physical object (Lee, para.31-32, 36, detected image of type bag), the image of the example physical object obtained by composing images of each of the components from the set of components (Lee, para.41-42, 160, Fig.1A, image consist of set of components 112a, 112b; para.44-46, settings 140 allows for configuring default image components), the images of each of the one or more components corresponding to the specification of the particular component type received from the client device (Lee, para.44-46, 161, 167, 169; settings 140 allows for modifying components); 
sending the image of the example physical object for display via the client device (Lee, para.50, 162, Fig.1B, image 112’);  
receiving a request to identify physical objects having components matching the physical object specified by the visual search query (Lee, para.51, 162, query of images similar to modified image); 
identifying a set of physical objects based on the request (Lee, Fig.1B, results 120’; para.51, 162); and 
sending information describing the set of physical objects for display via the client device (Lee, Fig.1B, results 120’ displayed; para.49, 51). 
Although Lee teaches identifying similar objects using a neural network method (Lee, para.39), Lee does not teach for each physical object of the plurality of physical objects:
generating a set of index entries for the physical object based on information describing the physical object using a plurality of neural network based models, each neural network based model configured to output an index entry representative of a component type of a component; and storing the set of index entries associated with the physical object.  Hu teaches a method of image searching wherein for each physical object of the plurality of physical objects: identifying and generating a set of index entries (Hu, para.81, 90, feature vectors, DNN vectors) for the physical object based on information describing the physical object using a plurality of neural network based models (Hu, para.94-96, 101, 107-108, 111; object detection models i.e. neural network model categorically classifies objects), each neural network based model (Hu, Fig.8, object detection model 802) configured to output an index entry representative of a component type of a component (Hu, para.43, 56, 60, 79, 89-90, 101, 107, classifier determines category, set of DNN features, DNN vectors of index images); and storing the set of index entries associated with the physical object (Hu, para.79, 103, 107, visual search model comprises index database storing index of images).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Hu’s teaching with Lee’s method in order to perform a finer-grained search of images. 
As per claim 9, the method of Lee and Hu teaches the method of claim 5, wherein the information describing the physical object comprises one or more of: text description of the physical object, image of the physical object, or metadata describing the object (Lee, para.162, Fig.1B, image 112’; Hu, para.89, 93, text, image, metadata).
As per claim 12, the method of Lee and Hu teaches the method of claim 5, further comprising: determining a popularity score for each of the plurality of physical objects (Hu, para.63, 68, feature includes popularity) based on the received information describing the physical objects from the plurality of external systems (Hu, para.31, products received from website); ranking the plurality of physical objects based on the popularity scores (Hu, para.72, ranking results); and displaying at least a subset of the plurality of physical objects via the client device based on the ranking (Hu, para.54, 72, matching objects displayed). 
Claim 13 is similar in scope to claim 5, and is therefore rejected under similar rationale.
	Claim 17 is similar in scope to claim 9, and is therefore rejected under similar rationale.
Claim 20 is similar in scope to claim 12, and is therefore rejected under similar rationale.

Claims 2, 6, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”, US 2019/0370547) and Hu et al. (“Hu”, US 2019/0318405) in view of Gokturk et al. (“Gokturk”, US 2008/0152231).
As per claim 2, the method of Lee and Hu teaches the method of claim 1, however does not teach the method further comprising: for each physical object type, for each component of a physical object of the physical object type, storing a position of the component with respect to one or more other components of the physical object, wherein configuring the image of the physical object comprises placing images of the components of the physical object in a user interface according to the stored position of each component. Gokturk teaches a method of visual image searching wherein for each physical object type (Gokturk, para.49, object identifier 143), for each component of a physical object of the physical object type (Gokturk, para.55, 57, 118, 120,  189, local features), storing a position of the component with respect to one or more other components of the physical object (Gokturk, para.35, 62, 64, 66, 291, 298, 302-304, clothing segmentation; apparel identification process identifies features/attributes of apparel; markers used to identify location), wherein configuring the image of the physical object comprises placing images of the components of the physical object in a user interface according to the stored position of each component (Gokturk, para.68, 145, 155, 189, selection of local features).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Gokturk’s teaching with the method of Lee and Hu in order to search for similar objects based on positions.
Claims 6 and 14 are similar in scope to claim 2, and are therefore rejected under similar rationale.
As per claim 10, the method of Lee and Hu teaches the method of claim 5, however, does not explicitly teach the method further comprising: receiving, by the online system from the plurality of external systems, the information describing the plurality of physical objects; and storing, for each of the plurality of physical objects, metadata identifying the external system that provided information describing the physical object.  Gokturk teaches a method of visual image searching wherein the method receives, by the online system from the plurality of external systems (Gokturk, para.192, e-commerce), the information describing the plurality of physical objects (Gokturk, para.71, object identifier information 143); and storing, for each of the plurality of physical objects, metadata identifying the external system that provided information describing the physical object (Gokturk, para.288, URL of source of object). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Gokturk’s teaching with the method of Lee and Hu in order to access the object directly from the source.
	Claim 18 is similar in scope to claim 10, and is therefore rejected under similar rationale.

Claims 11, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”, US 2019/0370547) and Hu et al. (“Hu”, US 2019/0318405) in view of Kerr et al. (“Kerr”, US 2017/0098152).
As per claim 11, the method of Lee and Hu teaches the method of claim 5, however, does not teach the method further comprising: for each physical object of the plurality of physical objects, generating a weighted combination of values associated with the set of components of the physical object; ranking the plurality of physical objects based on the weighted combinations; and displaying at least a subset of the plurality of physical objects via the client device based on the ranking. Kerr teaches a method of visual searching wherein for each physical object of the plurality of physical objects, generating a weighted combination of values associated with the set of components of the physical object (Kerr, para.48, 54, weights associated with components/attributes); ranking the plurality of physical objects based on the weighted combinations (Kerr, para.48, 54, ranking objects based on weights); and displaying at least a subset of the plurality of physical objects via the client device based on the ranking (Kerr, para.37, image results set).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kerr’s teaching with the method of Lee and Hu in order to view the most relevant objects first.
Claim 19 is similar in scope to claim 11, and is therefore rejected under similar rationale.
As per claim 22, the method of Lee and Hu teaches the method of claim 1, wherein receiving the request to modify the component type of the selected component (Lee, para.44-46, 161, 167; settings 140 allows for modifying components) comprises performing image recognition to identify the query index entry associated with the modified component type (Hu, para.81, 90, 94-96, 101, 107-108, 111, object detection). However, the method of Lee and Hu does not teach receiving a sketch of the modified component type via the client device.  Kerr teaches a method of visual searching wherein the neural network may receive a sketch of the modified component type via the client device (Kerr, para.57, user may modify image by sketching).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kerr’s teaching with the method of Lee and Hu in order to alter the search query directly. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”, US 2019/0370547) and Hu et al. (“Hu”, US 2019/0318405) in view of Kale et al. (“Kale”, US 2018/0108066).
As per claim 21, the method of Lee and Hu teaches the method of claim 1, wherein the information describing the physical objects are from a plurality of external systems (Hu, para.31, products received from website) to be used as inputs to the plurality of neural network based models (Hu, para.94-96, 101, 107-108, 111), however does not teach wherein the information is normalized across the plurality of external systems. Kale teaches a method of visual searching wherein the information is normalized across the plurality of external systems (Kale, Fig.7, para.42, 62-63, text normalization performed by AI framework 128). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kale’s teaching with the method of Lee and Hu in order to search based on intent (Kale, para.63).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”, US 2019/0370547) and Hu et al. (“Hu”, US 2019/0318405) in view of Weinstein et al. (“Weinstein”, US 2013/0222373).
As per claim 23, the method of Lee and Hu teaches the method of claim 1, receiving the request to modify the component type of the selected component (Lee, para.44-46, 161, 167; settings 140 allows for modifying components) however does not teach wherein the request comprises receiving one or more interactions with a visual element displayed on the client device, wherein a number of interactions indicates the modified component type.  Weinstein teaches a method of modifying components comprising receiving one or more interactions with a visual element displayed on the client device, wherein a number of interactions indicates the modified component type (Weinstein, para.72, user may cycle through options by clicking on component to modify).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Weinstein’s teaching with the method of Lee and Hu in order to easily modify parts of the image.

 (2) Response to Argument
Appellant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 
A) Appellant argued Hu does not teach or suggest the claimed implementation of neural network based models, where each of a plurality of neural network based models corresponds to a component of an object and outputs an index entry for the component. However, Hu is directed to finding an exact match for an object depicted in an input image and does not contemplate considering objects as a combination of components much less applying a neural network based model for each component, where the output of the neural network based model is an index entry corresponding to the component type.
Per A), the Examiner respectfully disagrees in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lee teaches the image consisting of a set of components (Lee, Fig.1A, para.40-42, 160, set of image components of detected ‘bag’ object i.e. handle 112a, body 112b) and identifying similar objects using a neural network method (Lee, para.39).  Hu is combined with Lee’s method to teach a more detailed neural network based model for image matching wherein Hu teaches index entries (Hu, para.81, 90, feature vectors, DNN vectors) using a plurality of neural network based models (Hu, Fig.8, object detection model 802; para.94-96, 101, 107-108, 111; object detection models i.e. neural network model categorically classifies objects) configured to output an index entry (Hu, para.43, 56, 60, 79, 89-90, 101, 107, classifier determines category/type, set of DNN features, DNN vectors of index images).
 
B) Appellant argued The Office Action appears to be equating using the location of a user’s face to estimate a location within the user’s clothes to the claimed “position of the component with respect to one or more other components of the physical object.” However, a person’s face and a shirt worn by the person are not components of a physical object, and Gokturk does not teach or suggest storing a position for each component of a physical object with respect to one or more other components of the same physical object.
Per B), the Examiner respectfully disagrees in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lee teaches the image consisting of a set of components (Lee, Fig.1A, para.40-42, 160, set of image components of detected ‘bag’ object i.e. handle 112a, body 112b). Gokturk is combined with Lee’s method to teach storing a position of the component with respect to one or more other components of the physical object (Gokturk, para.35, 55, 57, 62, 64, 66, 68, 118, 120, 145, 155, 189, 291, 298, 302-304, component i.e. features; clothing segmentation; apparel identification process identifies features/attributes of apparel; markers used to identify location).
 
C) Appellant argued in Kerr, the term “attributes” refer to visual characteristics such as “color, composition, font, style, and texture” or “line weight or line style” that can be extracted from images, which is different from the claimed “set of components” that make up a physical object. Therefore, Kerr does not teach or suggest “generating a weighted combination of values associated with the set of components of the physical object,”.
Per C), the Examiner respectfully disagrees in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lee teaches the image consisting of a set of components (Lee, Fig.1A, para.40-42, 160, set of image components of detected ‘bag’ object i.e. handle 112a, body 112b). Kerr is combined with Lee’s method to teach generating a weighted combination of values associated with the set of components of the physical object (Kerr, para.48, 54, weights associated with components i.e. attributes).







For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.M./Sajeda Muhebbullah
Examiner, Art Unit 2177            


                                                                                                                                                                                            Conferees:

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177                                                                                                                                                                                                        
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.